
	
		I
		112th CONGRESS
		1st Session
		H. R. 1500
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2011
			Mr. Tierney (for
			 himself, Mr. Neal,
			 Mr. Olver,
			 Mr. McGovern,
			 Mr. Capuano,
			 Mr. Lynch,
			 Mr. Keating, and
			 Ms. Tsongas) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct a
		  boundary study of the lands and waters in the greater Salem Sound and the city
		  of Salem to determine the suitability and feasibility for inclusion within the
		  boundary of the Salem Maritime National Historic Site, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Salem Maritime National Historic Site
			 Boundary Study Act of 2011.
		2.Special Resource
			 Study
			(a)In
			 generalThe Secretary of the Interior (referred to in this
			 section as the Secretary) shall conduct a boundary study of the
			 lands and waters in the greater Salem Sound including the City of Salem and its
			 environs (referred to in this section as Salem Sound) to
			 determine—
				(1)the suitability
			 and feasibility of including portions of Salem Sound within the boundary of the
			 Salem Maritime National Historic Site; and
				(2)the methods and
			 means for the protection and interpretation of Salem Sound by the National Park
			 Service in cooperation as appropriate with other Federal, State, or local
			 government entities, or private or nonprofit organizations.
				(b)ConsultationIn
			 conducting the study, the Secretary shall consult with the City of Salem, the
			 Essex National Heritage Commission, and other interested organizations, or
			 individuals.
			(c)ReportNot
			 later than 3 years after the date on which funds are made available to conduct
			 the study required under this section, the Secretary shall submit to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a report
			 containing—
				(1)the results of the
			 study; and
				(2)any finding,
			 conclusions, and recommendations of the Secretary.
				
